Order granting motion to dismiss amended complaint as against defendant Marie Gallagher, as executrix, and judgment entered thereon, reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to said defendant to answer within ten days from service of a copy of the order herein. In so far as concerns respondent, the complaint states a cause of action. (Pierson v. Morgan, 17 Civ. Proc. Rep. 124; affd., 121 N. Y. 705.) Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.